Fourth Court of Appeals
                               San Antonio, Texas
                                     March 28, 2019

                                   No. 04-18-00849-CV

                                Craig Erich HEILMANN,
                                        Appellant

                                            v.

                                Deanna Rae HEILMANN,
                                        Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2000-CI-02542
                        Honorable Laura Salinas, Judge Presiding

                                     ORDER
       The unopposed motion to extend time to hold hearing filed by Judge John Gabriel is
hereby GRANTED. Time is extended to April 18, 2019.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2019.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court